UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7678


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PHILIP MARTIN COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Arenda L. Wright Allen,
District Judge. (2:99-cr-00138-AWA-1)


Submitted:   May 17, 2016                 Decided:   February 1, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Philip Martin Cooper, Appellant Pro Se. Elizabeth Marie Yusi,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Philip      Martin    Cooper     appeals      the    district      court’s    order

denying    his    18   U.S.C.    § 3582(c)(2)         (2012)      motion   seeking      a

sentence reduction under Amendment 782.                     The parties disputed

Cooper’s eligibility for a sentence reduction and whether such a

reduction is warranted in light of the § 3553(a) factors and

Cooper’s postsentencing conduct.                   In denying the motion, the

court    simply    checked      the    “DENIED”       box   on    the    form     order,

offering no reason for the denial.                 On appeal, Cooper contends,

inter alia, that the district court erred by failing to show or

set forth any finding of fact or reasons to support the court’s

ruling.    Under the circumtances, we agree.

     “We    review     a   district         court’s      grant    or    denial    of     a

§ 3582(c)(2) motion for abuse of discretion.                       But the question

of whether a court ruling on a § 3582(c)(2) motion must provide

an individualized explanation is one of law that we consider de

novo.”     United States v. Smalls, 720 F.3d 193, 195 (4th Cir.

2013) (citation omitted).             In deciding whether to grant a motion

for a sentence reduction, the court must first determine whether

the defendant is eligible for the reduction, consistent with

U.S. Sentencing Guidelines Manual § 1B1.10 and then “consider

whether the authorized reduction is warranted, either in whole

or in part, according to the factors set forth in § 3553(a),”

Dillon v.   United     States,        560 U.S. 817,    826    (2010),      “to    the

                                            2
extent that they are applicable,” 18 U.S.C. § 3582(c)(2).                                      The

court      may     also    consider        “post-sentencing               conduct        of    the

defendant        that     occurred       after     imposition         of     the     term       of

imprisonment”       in     determining      whether,           and   to    what     extent,      a

sentence         reduction        is    warranted.               USSG       § 1B1.10          cmt.

n.1(B)(iii).

      We    have    held     that,      absent     a    contrary     indication,          it    is

presumed that the district court has considered the § 3553(a)

factors and other “issues that have been fully presented for

determination.”           United States v. Legree, 205 F.3d 724, 728-29

(4th Cir. 2000) (internal quotation marks omitted).                                 Moreover,

“in   the    absence       of   evidence       a       court    neglected     to     consider

relevant factors, the court does not err in failing to provide a

full explanation for its § 3582(c)(2) decision.”                               Smalls, 720
F.3d at 196.         However, the sole issue in Legree and Smalls was

not the defendant’s eligibility for the reduction but whether

the   district       court      abused     its     discretion         in    assessing          the

§ 3553(a) factors and the defendant’s postsentencing conduct.

      The    instant       case    is    distinguishable,            because        we    cannot

determine in the first instance whether the court concluded that

Cooper      was         ineligible       for       a      sentence         reduction           or,

alternatively, whether the court decided that such a reduction

was unwarranted in light of the § 3553(a) factors and Cooper’s

postsentencing          conduct.        Because        the     parties     presented          fully

                                               3
developed,      nonfrivolous     arguments            as    to     both      steps    of    the

sentence      reduction    inquiry,    we       can    only      speculate      as    to     the

basis for the district court’s decision.                              Ultimately, we are

unable   to    assess     whether    the    court          abused      its   discretion      in

denying Cooper’s motion

      Accordingly, while we take no position as to whether Cooper

is eligible for, or should receive, a sentence reduction under

Amendment 782, we vacate the district court’s order and remand

for   further    consideration       consistent             with      this   opinion.         We

dispense      with     oral   argument      because             the    facts    and        legal

contentions      are    adequately    presented            in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    VACATED AND REMANDED




                                            4